Filed 1/24/22 Broadband ITV v. OpenTV CA1/3
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 BROADBAND ITV, INC.,
           Plaintiff and Appellant,                                      A160815
 v.
 OPENTV, INC.,                                                           (San Francisco City & County
                                                                         Super. Ct. No. CGC-17-561922)
           Defendant and Respondent.

         Plaintiff Broadband ITV, Inc. (Broadband) licensed its software to
defendant OpenTV, Inc. (OpenTV) through a license agreement (Agreement)
that contained a limitation of liability provision. The provision states, “[i]n
no event will the total liability of either party hereunder to the other party
exceed, either individually or in the aggregate, the aggregate revenue share
payments, if any, made by OpenTV under this Agreement (the ‘Cap’).” (All
caps. omitted.)
         Years later, Broadband asserted various claims against OpenTV —
including breach of the Agreement — and alleged OpenTV did not pay for
using the software. Relying on the limitation of liability provision, OpenTV
moved for summary adjudication. OpenTV argued its liability could not
exceed the amount of revenue it paid Broadband and, because it did not make
any such payments, its liability was thereby capped at zero. The trial court



                                                               1
granted summary judgment, concluding the provision was enforceable and
precluded Broadband’s claims for damages. Broadband appeals. We affirm.
                                 BACKGROUND
      In 2006, OpenTV and Broadband entered into the Agreement, which
granted OpenTV a license to use Broadband’s software; the software
facilitates on-demand television viewing. OpenTV intended to develop the
software, create derivative software, and distribute it to OpenTV customers.
Section 3.2 of the Agreement (revenue share provision) states, “[Broadband]
shall be entitled to a revenue share equal to [a percentage] of any Net
Licensed Software Revenue actually received by OpenTV.” Under the
Agreement, revenue is generated from license fees, royalties, revenue shares,
and other amounts OpenTV receives from a customer that are “directly
attributable” to OpenTV’s sale, license, or other distribution of the software.
      Section 8 of the Agreement (limitation of liability provision) states, “in
no event shall either party be liable to the other party for any special,
indirect or consequential loss or damages arising under this agreement.” (All
caps. omitted.) The provision continues, “[i]n no event will the total liability
of either party hereunder to the other party exceed, either individually or in
the aggregate, the aggregate revenue share payments, if any, made by
OpenTV under this Agreement (the ‘Cap’),” except with respect to intellectual
property infringement claims as to which Broadband was required to
indemnify OpenTV pursuant to the Agreement. (All caps. omitted.) The
provision further states, “[t]he parties acknowledge and agree that the
limitations of liability in this [provision] . . . and the allocation of risk herein
are an essential element of the bargain between the parties, without which
either party would not have entered into this Agreement.”




                                          2
      OpenTV never made any revenue share payments. In 2016, however,
Broadband believed OpenTV offered a product that used Broadband’s
technology, thereby triggering the obligation to pay revenue share payments.
But OpenTV denied receiving revenue attributable to its use of Broadband’s
software.
      The following year, Broadband sued OpenTV for breach of contract,
breach of the implied covenant of good faith and fair dealing (bad faith),
unjust enrichment, and seeking declaratory relief as well as an accounting of
all money collected by OpenTV under the Agreement. OpenTV filed a motion
for summary adjudication of the breach of contract, bad faith, and unjust
enrichment claims, arguing Broadband could not recover any damages.
Relying on the limitation of liability provision, OpenTV argued its liability
could not exceed the amount of revenue share payments it made to
Broadband. Because it never made any such payments, OpenTV contended,
it could not be liable for damages.
      Broadband countered that OpenTV’s interpretation rendered the
Agreement illusory by eliminating any consideration for the license, and
unenforceable because parties may not benefit from their own wrongdoing.
Moreover, Broadband argued that accepting OpenTV’s interpretation would
create an ambiguity since the Agreement also obligated OpenTV to make
revenue share payments. Broadband further argued that the parties did not
intend to eliminate OpenTV’s liability for owed revenue, a contention it
attempted to support with extrinsic evidence.
      The trial court rejected Broadband’s arguments, declined to admit the
offered extrinsic evidence, and concluded the Agreement’s plain language
capped OpenTV’s liability at the amount of revenue share payments made to




                                       3
Broadband. It partially granted OpenTV’s summary adjudication motion1
and thereafter entered judgment following the parties’ stipulation to dismiss
the remaining causes of action.
                                  DISCUSSION
      Broadband argues the trial court incorrectly interpreted the limitation
of liability provision and erred in finding it enforceable.2 We disagree.
                                        I.
      Summary adjudication must be granted if there is no triable issue of
any material fact, and the moving party is entitled to prevail on a cause of
action as a matter of law. (Code Civ. Proc., § 437c, subd. (f)(1); Aguilar v.
Atlantic Richfield Co. (2001) 25 Cal.4th 826, 843.) A defendant moving for
summary adjudication must demonstrate one or more essential elements of
the plaintiff’s cause of action cannot be established or there is
a complete defense. (Code Civ. Proc., § 437c, subd. (o); Aguilar, at p. 849.)
The plaintiff must then show a triable issue of material fact exists as to that
cause of action or defense. (Code Civ. Proc., § 437c, subd. (p)(2); Aguilar, at
p. 849.) We review an order granting summary adjudication de novo. (State
Farm General Ins. Co. v. Wells Fargo Bank, N.A. (2006) 143 Cal.App.4th
1098, 1105.) In the absence of extrinsic evidence, interpreting a contract is



      1The trial court denied OpenTV’s motion for summary adjudication of
Broadband’s breach of contract claim based on OpenTV’s alleged refusal to
make its records available for the purpose of an audit as required under the
Agreement.
      2 We do not address Broadband’s argument that the trial court
interpreted the limitation of liability provision as a condition precedent to
bringing a breach of contract claim, and that such an interpretation violates
the prevention doctrine. Broadband failed to raise this argument in the trial
court, thus forfeiting it on appeal. (Mattco Forge, Inc. v. Arthur Young & Co.
(1997) 52 Cal.App.4th 820, 847.)
                                        4
a matter of law also subject to de novo review. (Taylor v. Nu Digital
Marketing, Inc. (2016) 245 Cal.App.4th 283, 288.)
                                        II.
      At the outset, Broadband contends the trial court erroneously
interpreted the limitation of liability provision as capping OpenTV’s liability
at the amount of revenue share payments it made to Broadband, rather than
at the amount of payments OpenTV allegedly owed. But Broadband’s
arguments are belied by the language of the provision at issue.
      When interpreting a contract, courts give effect to the mutual intention
of the parties at the time they formed the contract. (Civ. Code, § 1636; DVD
Copy Control Assn., Inc. v. Kaleidescape, Inc. (2009) 176 Cal.App.4th 697, 712
(Kaleidescape).)3 That intent is discerned from the contract language if it is
clear, explicit, and does not involve an absurdity. (§ 1638; Kaleidescape, at
p. 712.) “We consider the contract as a whole, and interpret contested
provisions in their context, not in isolation, with the aim of giving effect to all
provisions, if doing so is reasonably possible.” (Camacho v. Target Corp.
(2018) 24 Cal.App.5th 291, 306.)
      A limitation of liability provision protects a wrongdoer from unlimited
liability. (Food Safety Net Services v. Eco Safe Systems USA, Inc. (2012)
209 Cal.App.4th 1118, 1126 (Food Safety).) Provisions seeking to limit
liability are “strictly construed and any ambiguities resolved against the
party seeking to limit its liability . . . .” (Nunes Turfgrass, Inc. v. Vaughan-
Jacklin Seed Co. (1988) 200 Cal.App.3d 1518, 1538.) In Food Safety, the
court determined the following language limited the recovery of damages: “In
no event shall [Food Safety] be liable for . . . damages . . . . [Food Safety’s]
total liability to you in connection with the work herein covered for any and


      3   Undesignated statutory references are to the Civil Code.
                                         5
all . . . damages whatsoever arising out of or in any way related to the work
herein covered, from any cause or causes, shall not exceed an amount equal
to the lesser of (a) damages suffered by you as the direct result thereof, or (b)
the total amount paid by you to [Food Safety] for the services herein covered.”
(Food Safety, at p. 1126, all caps. omitted, bracketed material in original.)
The court emphasized that the phrases “in no event,” “arising . . . in any
way,” and from “any cause or causes” in the provision constituted broad and
unqualified language that operated to limit liability for breach of contract,
bad faith, and negligence claims. (Id. at p. 1128 [affirming summary
adjudication since limited liability clause barred recovery of damages].)
      The limitation of liability provision here is equally clear. It states, “in
no event will the total liability of either party hereunder to the other party
exceed . . . the aggregate revenue share payments, if any, made by OpenTV.”
(All caps. omitted.) Even strictly construing this language against OpenTV,
it unambiguously limits either party’s liability to the amount of revenue
share payments made (rather than owed, as Broadband asserts) by OpenTV.
It further contemplates — as evidenced by use of the phrase “if any” — the
possibility that OpenTV might not make any such payments. (See Nunes
Turfgrass, Inc. v. Vaughan-Jacklin Seed Co., supra, 200 Cal.App.3d at
p. 1538.) Moreover, that the provision was intended to apply to virtually all
causes of action arising under the Agreement can be inferred from its
excepting claims for intellectual property infringement for which Broadband
was required to indemnify OpenTV. (See Flores v. Axxis Network &
Telecommunications, Inc. (2009) 173 Cal.App.4th 802, 809 [arbitration
provision expressly carving out complaints of statutory and regulatory wage
violations otherwise applied to generic disputes or grievances].) As in Food
Safety, “[b]ecause it is undisputed that [the defendant] has paid nothing to


                                        6
[the plaintiff] . . . , the [limitation of liability] clause thus prohibits a recovery
for breach of contract.” (Food Safety, supra, 209 Cal.App.4th at p. 1127
[affirming summary judgment based on limitation of liability provision].)
Broadband’s bad faith claim is likewise precluded. (Ibid. [provision also
precluded bad faith claim].)4
      Citing the revenue share provision, Broadband argues the Agreement’s
primary purpose is to provide Broadband revenue in exchange for the use of
its software. According to Broadband, OpenTV’s interpretation of the
limitation of liability provision “conflicts” with the revenue share provision
because it effectively precludes recovery of any revenue even if OpenTV
indisputably owes, but does not make, such payments.5 On that basis,
Broadband urges us to “reconcile” these two provisions by interpreting the
limitation of liability provision as capping the liability of either party at the
amount of revenue share payments OpenTV owed, not made. But the
language in the limitation of liability provision explicitly forecloses
Broadband’s interpretation. The language could not be more clear: “[i]n no
event will the total liability of either party . . . exceed . . . the aggregate
revenue share payments, if any, made by OpenTV.” (Italics added; all caps.
omitted.) We decline to rewrite the Agreement in the manner suggested by


      4At oral argument, Broadband’s counsel asserted the cap in the
limitation of liability provision applies only to “special, indirect or
consequential loss or damages” and not to ordinary damages for breach of
contract. As this contention was raised for the first time at oral argument,
we decline to consider it. (New Plumbing Contractors, Inc. v. Nationwide
Mutual Ins. Co. (1992) 7 Cal.App.4th 1088, 1098 [“[n]ew issues cannot
generally be raised for the first time in oral argument”].)
      It is unclear whether OpenTV wrongfully refused to pay Broadband
      5

revenue required under the Agreement. OpenTV denied having received any
revenue as a result of Broadband’s software and, as discussed further below,
Broadband’s complaint does not allege OpenTV engaged in fraud.
                                          7
Broadband. (Series AGI West Linn of Appian Group Investors DE, LLC v.
Eves (2013) 217 Cal.App.4th 156, 164 [“courts will not rewrite contracts to
relieve parties from bad deals nor make better deals for parties than they
negotiated for themselves”].)
      Moreover, no conflict exists between the revenue share and the
limitation of liability provisions. The former sets forth OpenTV’s obligation
to pay Broadband a share of any revenue it receives as a result of the
software. But the provision also states, “OpenTV does not represent or
warrant that it will be successful in developing, marketing, or distributing”
Broadband’s software, and “there are no minimum or guaranteed Revenue
Share payments under this Agreement.” Thus, the parties contemplated
OpenTV might not obtain any revenue from Broadband’s software and,
consequently, OpenTV might not owe any revenue share payments. (See
Kaleidescape, supra, 176 Cal.App.4th at p. 712 [discerning intent through
contract language].) The limitation of liability provision thereafter caps the
liability of either party — OpenTV or Broadband — at the amount of
payments made pursuant to the revenue share provision. Thus, contrary to
Broadband’s argument, the two provisions do not conflict, but instead work
together.
      Broadband next contends that extrinsic evidence — primarily other
OpenTV contracts containing language that Broadband argues is similar to
the limitation of liability provision here — demonstrates the Agreement is
reasonably susceptible to its proffered interpretation. It also asserts the
Agreement’s limitation of liability provision uses OpenTV’s standard,
boilerplate language that, in prior instances, OpenTV admitted did not
preclude liability for fees owed under the contracts. Broadband insists the




                                       8
trial court should have admitted this extrinsic evidence to demonstrate the
Agreement was ambiguous. We disagree.
      An agreement is ambiguous if it is reasonably susceptible to more than
one interpretation. (Oceanside 84, Ltd. v. Fidelity Federal Bank (1997)
56 Cal.App.4th 1441, 1448.) A contract that appears unambiguous on its face
may nonetheless contain a latent ambiguity exposed by extrinsic evidence.
(Wolf v. Superior Court (2004) 114 Cal.App.4th 1343, 1351.) If after
considering this evidence, the court decides the contract language is
reasonably susceptible to different interpretations, the extrinsic evidence is
admissible to aid in interpreting the contract. (Kaleidescape, supra,
176 Cal.App.4th at p. 712.) But while a party’s prior interpretation of its
standard form contract may be admissible to identify the parties’ intended
meaning regarding the same form contract provision in a new proceeding,
those circumstances do not exist here. (Heston v. Farmers Ins. Group (1984)
160 Cal.App.3d 402, 407, 413.)
      Critically, and contrary to Broadband’s assertions, the limited liability
provisions in the Agreement and third-party contracts differ in material
respects.6 And Broadband alleged it engaged in extensive negotiations with
OpenTV when drafting the Agreement. Indeed, the parties exchanged drafts
revising the Agreement’s limitation of liability language. Because the prior
contracts contain materially different language from the provision at issue
here, OpenTV’s interpretation of prior, distinguishable language has no
bearing on the intended meaning of the Agreement. (Compare with Heston v.
Farmers Ins. Group, supra, 160 Cal.App.3d at pp. 413–414 [statement from




      6We have examined the third-party contracts but do not provide details
here because they are sealed pursuant to a trial court order.
                                       9
a legal brief filed in a prior proceeding evidenced the meaning of identical
form language at issue in new proceeding].) Thus, the trial court did not err
in declining to admit the prior contracts as extrinsic evidence. (Winet v. Price
(1992) 4 Cal.App.4th 1159, 1167 [extrinsic evidence only admissible “to prove
a meaning to which the language is ‘reasonably susceptible,’ ” “not to flatly
contradict the express terms of the agreement”].)
      Broadband also urges us to reject Open TV’s interpretation because it
would lead to absurdities — OpenTV could refuse to pay Broadband even if it
collected revenue based on the software but face no liability.7 (Kaleidescape,
supra, 176 Cal.App.4th at p. 712.) But the provision limits both parties’
liability, not simply OpenTV’s. If Broadband breached the Agreement, its
liability would also be capped at the amount of revenue payments OpenTV
made. For example, if OpenTV expended significant resources to develop the
software, but those efforts had not yet resulted in revenue, OpenTV would be
unable to recover any damages if Broadband breached the Agreement. In
other words, the limitation of liability provision simply reflects the parties’
effort to allocate risk amongst themselves. (CAZA Drilling (California), Inc.
v. TEG Oil & Gas U.S.A., Inc. (2006) 142 Cal.App.4th 453, 475 [limited
liability provision that precluded recovery of damages against drilling
contractor for personal and property injury was enforceable].) Indeed, the
parties agreed that the provision and its “allocation of risk . . . are an
essential element of the bargain between the parties without which either
party would not have entered into this Agreement.”


      7At oral argument, both counsel appeared to agree the limited liability
provision does not address or limit equitable remedies. In any event, because
we only address OpenTV’s liability for damages, we have no occasion to
express an opinion regarding the availability of other remedies, such as
equitable relief, under the facts of this case.
                                        10
      In any event, the Agreement permits prospective relief for OpenTV’s
potential wrongful acts. Section 3.4 mandates OpenTV’s maintenance of
complete and accurate records, subject to audit, for determining revenue
shares payable to Broadband. There is also nothing precluding Broadband
from seeking a declaration of its rights to establish an entitlement to future
revenue payments. (Kirkwood v. California State Automobile Assn. Inter-Ins.
Bureau (2011) 193 Cal.App.4th 49, 59 [declaratory relief used to “set
controversies at rest before obligations are repudiated, rights are invaded
or wrongs are committed”].) Indeed, Broadband’s complaint seeks such
a declaration regarding OpenTV’s rights and duties to pay Broadband based
on revenue OpenTV’s affiliates received from using its software. Hence,
construing the limitation of liability provision as capping liability at
payments OpenTV actually made does not result in an absurdity. The cases
Broadband cites do not alter that conclusion.
      We similarly reject Broadband’s contention that enforcing the
Agreement’s plain language would result in an illusory contract. A
contract is “illusory when one of the parties . . . assumes no obligations
thereunder . . . [or] provides no legal consideration.” (Harris v. TAP
Worldwide, LLC (2016) 248 Cal.App.4th 373, 385.) Consideration is “[a]ny
benefit conferred, or agreed to be conferred, upon the promisor, by any other
person . . . or any prejudice suffered, or agreed to be suffered, by such
person . . . as an inducement to the promisor.” (§ 1605; see San Diego City
Firefighters, Local 145 v. Board of Administration etc. (2012) 206 Cal.App.4th
594, 619.) Broadband insists the Agreement lacks consideration because
OpenTV has no binding obligation to make any requisite revenue payments.
Not so.




                                       11
      Under the revenue share provision, OpenTV is obliged to pay revenue
share payments if it is successful in selling Broadband’s software. (JMR
Construction Corp. v. Environmental Assessment & Remediation
Management, Inc. (2015) 243 Cal.App.4th 571, 593 [“ ‘[P]arties may expressly
agree that a right or duty is conditional upon the occurrence or nonoccurrence
of an act or event’ ”].) OpenTV also must share revenue reports with
Broadband, and any payments to Broadband “shall be due from OpenTV”
within 45 days of the calendar quarter in which the revenue share was
generated. In return for using Broadband’s software, OpenTV promised
Broadband access to its records through an auditing process, allowing
Broadband to discover potential entitlement to revenue share payments.
Moreover, contrary to Broadband’s assertions, the limitation of liability
provision does not relieve OpenTV’s obligation to pay revenue. Indeed,
OpenTV concedes Broadband may seek specific performance to enforce its
right to ongoing payments. Instead, the provision simply limits either
party’s liability. OpenTV further agreed to indemnify Broadband for claims
arising out of use of Broadband’s software. We conclude, as did the trial
court, that the Agreement is supported by adequate consideration. (San
Diego City Firefighters, Local 145 v. Board of Administration etc., supra,
206 Cal.App.4th at p. 619 [the proverbial peppercorn is sufficient
consideration].)8


      8In light of this conclusion, we reject Broadband’s request to use the
implied covenant of good faith and fair dealing to imply a term into the
Agreement. (Third Story Music, Inc. v. Waits (1995) 41 Cal.App.4th 798, 808
[covenant can be implied in those rare instances where literal reading of
a contract results “in an unenforceable, illusory agreement,” not when the
contract is unambiguous].) We also reject Broadband’s request to sever the
words “made by OpenTV” from the limitation of liability clause. (Armendariz

                                      12
                                       III.
      Broadband finally argues the limitation of liability provision does not
preclude recovery of damages because it is unenforceable. Per Broadband,
the provision violates the public policy against parties contracting away
liability for fraudulent or intentional acts, or from benefiting from their own
wrongs. We are not persuaded.
      The dispute here involves two commercial companies who agreed the
limitation of liability provision is an “essential element of the bargain
between the parties.” In general, “no public policy opposes private, voluntary
transactions in which one party, for a consideration, agrees to shoulder a risk
which the law would otherwise have placed upon the other party.” (Tunkl v.
Regents of Univ. of Cal. (1963) 60 Cal.2d 92, 96, 101 [contractual provision
exempting a party from liability for negligence may be invalid if contained in
a contract that affects the public interest, as determined by several factors].)
Instead, “contractual allocations of risk in nonconsumer commercial settings
are routinely upheld.” (Philippine Airlines v. McDonnell Douglas Corp.
(1987) 189 Cal.App.3d 234, 242.) Moreover, “[w]ith respect to claims for
breach of contract, limitation of liability clauses are enforceable unless they
are unconscionable, that is, the improper result of unequal bargaining power
or contrary to public policy.” (Food Safety, supra, 209 Cal.App.4th at
p. 1126.)
      But Broadband does not argue the limitation of liability provision here
is the result of unequal bargaining power or that the terms are substantively




v. Foundation Health Psychcare Services, Inc. (2000) 24 Cal.4th 83, 123–124
[authorizing severance of illegal terms of a contract].)
                                       13
unconscionable.9 Instead, Broadband insists the provision violates the public
policies enshrined in sections 3517 and 1668 as well as in Pacific Venture
Corp. v. Huey (1940) 15 Cal.2d 711, preventing parties from benefiting from
their own wrongs. We disagree. Section 3517, identifying the clean hands
doctrine that “[n]o one can take advantage of his own wrong,” is simply
a maxim of jurisprudence that aids application of the Civil Code. (§§ 3517,
3509 [purpose of maxims]; see also Pacific Venture Corp., at p. 717.) It
cannot overcome the plain language of a contract. (See, e.g., Gilkyson v.
Disney Enterprises, Inc. (2021) 66 Cal.App.5th 900, 923 [general argument
based on Civil Code maxims of jurisprudence cannot be used to rewrite the
express language of the parties’ agreement].)
      And section 1668 does not automatically invalidate any limitation on
liability. Rather, it makes clear that a party cannot exempt itself from
liability for its fraudulent or intentional acts. (§ 1668 [contracts “exempt[ing]
anyone from responsibility for his own fraud, or willful injury to a person or
property of another, or violation of law” violate public policy]; Health Net of
California, Inc. v. Department of Health Services (2003) 113 Cal.App.4th 224,
233 [§ 1668 is not construed “to invalidate all contracts that seek to exempt a
party from responsibility for . . . any common law or contractual violation;
otherwise, there would be no need for the statute to separately identify fraud
or willful injury”].) The limitation of liability provision here, however, does
not exempt OpenTV from all liability, it simply limited it to the amount of



      9Broadband acknowledges it engaged in extensive negotiations with
OpenTV before OpenTV presented Broadband with a draft of the Agreement,
thus the agreement is not the improper result of unequal bargaining power.
(Pinnacle Museum Tower Assn. v. Pinnacle Market Development (US), LLC
(2012) 55 Cal.4th 223, 247 [procedural unconscionability requires oppression,
which involves lack of negotiation].)
                                       14
revenue payments OpenTV actually made. (Farnham v. Superior Court
(1997) 60 Cal.App.4th 69, 78.) More importantly, Broadband’s complaint
does not allege OpenTV engaged in fraud, only breach of contract, bad faith,
and unjust enrichment based entirely on the Agreement. (Food Safety,
supra, 209 Cal.App.4th at p. 1130 [“party alleging fraud or deceit in
connection with a contract must establish tortious conduct independent of
a breach of the contract itself”].) Broadband’s allegation that OpenTV
manipulated and concealed the true revenue from use of Broadband’s
products — part of its bad faith claim — does not state a claim of fraud,
contrary to Broadband’s assertions otherwise. 10 (Id. at p. 1130, fn. 5
[elements for fraud are misrepresentation, knowledge of falsity, intent to
defraud, and justifiable reliance resulting in damage].)
      We conclude the limitation of liability provision is enforceable, and it
precludes Broadband’s claims.11
                               DISPOSITION
      The judgment is affirmed.




      10In fact, during a hearing on OpenTV’s motion for summary
adjudication, Broadband’s counsel requested leave to amend the complaint to
add a fraud claim, implicitly conceding Broadband did not allege fraud.
      11We do not address Broadband’s brief assertion it is entitled to pursue
an unjust enrichment claim. As it did in the trial court, Broadband takes the
position that this claim is contingent upon on our determination the
limitation of liability provision is unenforceable.
                                       15
                                 _________________________
                                 Rodríguez, J.


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Petrou, J.




A160815




                            16